Citation Nr: 1138642	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-28 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for migraine headaches.

2. The matter of the ratings assigned for the Veteran's focal glomerulosclerosis with bilateral echogenic kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to May 1991, from July 1991 to June 1992, and from June 1993 to January 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a decision(s) by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In November 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is not associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In an August 2011 letter, the Board requested clarification from the Veteran as to whether he wanted to attend a hearing before the Board.  He responded by requesting that he be scheduled for a hearing before a Veterans Law Judge at his local regional office.  See August 2011 hearing response letter.  In light of the foregoing, the Board finds that it may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing.  Because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).

Also, the Board notes that the Veteran's original claims file (of six volumes) has been mislocated (see June 2010 notice letter to the Veteran), and all that remains is a partially rebuilt file.  The Board has conducted a careful review of the documents available in the partially rebuilt file (which, notably, does not include a copy of the pertinent rating decision(s)) to determine its jurisdiction.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.101, 20.200.  Based on a review of the January 2008 and January 2009 supplemental statements of the case, as well as the July 2011 VA Form 8, Certification of Appeal, the Board has characterized the issues on appeal as stated on the first page.  However, in light of the claims file being only partially rebuilt, additional clarification at the Travel Board hearing would be beneficial in determining what exactly is before the Board.

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

